Title: To George Washington from Alexander Spotswood, 31 March 1797
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Newpost March. 31. 1797

Yours of the 26 inst. Covering a copy of your favr dated Philada 1st feby 97 (the rect of which I really thought I had in my last to you acknowledged, but now find, I neglected so to do—) came to hand yesterday.
Since the rect of yours dated philada I have rode to town four times to see and Converse with Majr Lewis as you requested, but never have been so fortunate as to find him at home, and at present he is in Culpepper; and I am inclined to belei⟨ve⟩ from what Mrs Lewis told me, that his going to the Westward this Spring, is doubtful.
Respecting andrew Woodrows 300 acree Survey which runs into yr 3000 acree tract, I heard Majr Lewis Say that he had directed Majr McGill to purchase it—and Since have understood it was Bought for you at the price of £60.
To accomodate My fellow traveller I have delayed My Journey until the 4th of April, on which day I certainly depart—and on the 20th of may at farthest, I shall be on the lands on Ruff creek; my Business in this part of the Country (green river) will detain me about 24 days. and about the 20th of June, I shall be in Beards Town—from whence I will write you via Louisville, falls of Ohio—& in a few days after, will write you again from lexington, by post through the wilderness.
here I shall rest a few days—and then proceed to Colo. marshals, and know from him to what date your Taxes on these two tracts are pd up to.
From Marshals I shall proceed to Frankfort, and there examine the treasurers Book—to see if your lands have been properly enterd—and do every thing that is Necessary for yr intrest—and on my return I will write you by every post that offers through the S.W. Terrotary—so that at Farthest you may expect to receive a letter by the 20 of August.
a Kentucky gentleman left my house yesterday—I asked him if

any of the lands advertised last year by the sherrifs was sold for the Tax—his answer was no.
So soon as I return home—I will immediatly write you—and after a little rest, myself and family, will do ourselves the pleasure to pay you and Mrs Washington a visit at Mt vernon—Mrs Spotswood & my family Joins me in our most affectionate love to you Mrs Washington & Miss Cusstice am dr Sir with Sincere Esteem Yr aff. freind & Hble St

A. Spotswood

